Citation Nr: 0518920	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for dermatitis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to May 
1985.  

This case comes to the Board of Veterans' Appeals (Board) by 
means of a November 2001 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The record reflects that the veteran has applied for Social 
Security disability benefits.  However, the record does not 
reflect that the RO has undertaken development to obtain 
potentially relevant evidence in the possession of the Social 
Security Administration.

The veteran has not undergone a VA examination to determine 
the degree of severity of his service-connected skin 
disability since October 2001.  A current examination of the 
disability is required to substantiate his claim for an 
increased evaluation.  Consequently, he was scheduled for 
such an examination in November 2002.  The record reflects 
that he failed to report for the November 2002 examination 
without explanation, but the record does not reflect that he 
has been informed that such an examination is required and 
that his claim will be denied if he fails to appear for a 
required examination without good cause.  See 38 C.F.R. 
§ 3.655 (2004).  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should obtain all 
records from the Social Security 
Administration pertaining to the 
veteran's application for Social Security 
Disability benefits, to include any 
disability determination and any records 
upon which the determination was based.  

2.  The RO or the AMC should also obtain 
any more recent VA outpatient records 
pertaining to treatment of the veteran's 
skin disability.

3.  The RO or the AMC should inform the 
veteran that a VA examination is required 
to substantiate his claim and that his 
claim will be denied if he is unwilling 
to report for a VA examination without 
good cause.  If the veteran agrees to 
appear for a VA examination, an 
appropriate examination should be 
scheduled.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  Then, it 
should readjudicate the veteran's claim 
in light of all pertinent evidence and 
applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by VA, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



